            Case 2:20-cv-00609-PBT Document 7 Filed 05/21/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON LEE GALETTE,                          :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 20-CV-0609
                                              :
WARDEN SEAN MARLER, et al.,                   :
    Defendants.                               :

                                             ORDER

       AND NOW, this 21st day of May, 2020, upon consideration of Plaintiff Brandon Lee

Galette’s Prisoner Trust Fund Account Statement (ECF No. 5), and his pro se Complaint (ECF

No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Brandon Lee Galette, #77006-066, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Federal Detention Center or other appropriate official to assess an initial

filing fee of 20% of the greater of (a) the average monthly deposits to Galette’s inmate account;

or (b) the average monthly balance in Galette’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case, Civil Action Number 20-609. In each

succeeding month when the amount in Galette’s inmate trust fund account exceeds $10.00, the

Warden or other appropriate official shall forward payments to the Clerk of Court equaling 20%

of the preceding month’s income credited to Galette’s inmate account until the fees are paid.

Each payment shall refer to the docket number for this case, Civil Action Number 20-609.
            Case 2:20-cv-00609-PBT Document 7 Filed 05/21/20 Page 2 of 3




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Federal Detention Center.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

       6.      Galette may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Galette’s claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim. When drafting his amended complaint, Galette should be mindful of the Court’s

reasons for dismissing the claims in his initial Complaint as explained in the Court’s

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

       7.      The Clerk of Court is DIRECTED to send Galette a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Galette may use this form to file his amended complaint if he chooses to do so.

       8.      If Galette does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.
            Case 2:20-cv-00609-PBT Document 7 Filed 05/21/20 Page 3 of 3




2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       9.     If Galette fails to file any response to this Order, the Court will conclude that

Galette intends to stand on his Complaint and will issue a final order dismissing this case.1 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                               BY THE COURT:

                                               /s/Petrese B. Tucker

                                               PETRESE B. TUCKER, J.

1
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020). Indeed, an analysis under Poulis is not required when a
plaintiff willfully abandons the case or makes adjudication impossible, as would be the case
when a plaintiff opts not to amend his complaint, leaving the case without an operative pleading.
See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a plaintiff’s
conduct clearly indicates that he willfully intends to abandon the case, or where the plaintiff's
behavior is so contumacious as to make adjudication of the case impossible, a balancing of
the Poulis factors is not necessary.”).
